1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3    DARYL E. GHOLSON,                                          Case No. 2:18-cv-00573-RFB-NJK
4                                              Plaintiff                      ORDER
5            v.
6    NAPHCARE INC., et al.,
7                                           Defendants
8
9           Plaintiff and Defendants have filed motions requesting screening of Plaintiff’s complaint.

10   Docket Nos. 3, 11. The Court grants the motions to the extent that they seek to have the Court

11   screen the complaint. The Court notes that this case is in line for screening and a screening order

12   will issue in due course.

13          For the foregoing reasons, it is ordered that the motions requesting screening, Docket Nos.

14   3 and 11, are GRANTED. This case is in line for screening.

15          DATED: January 22, 2019.

16
17
18                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
